     Case 4:21-cv-00579-P Document 59 Filed 08/16/21       Page 1 of 1 PageID 628



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

STATE OF TEXAS,                            §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §   Civil Action No. 4:21-cv-00579-P
                                           §
JOSEPH R. BIDEN, JR., in his               §
official capacity as President of the      §
United States et al.,                      §
                                           §
     Defendants.                           §

                                        ORDER

        Before the Court is Plaintiff’s Unopposed Motion to Continue Amendment and

Report Deadlines. ECF No. 58. Having considered the Unopposed Motion, the Court finds

it should be and hereby is GRANTED.

        Therefore, it is ORDERED that Plaintiff’s deadline to file an amended complaint

is EXTENDED up to and including August 23, 2021, and the parties’ deadline to file the

joint report is EXTENDED up to and including August 24, 2021.

        SO ORDERED on this 16th day of August, 2021.
